[OPTIONABLE LETTERHEAD]

 

 

November 26, 2007

 

 

 

Dear Mr. Rauchwerger:

 

As you are aware, you have been elected to the Board of Directors (the “Board”)
of Optionable, Inc. (“Optionable”) effective as of the date on which you agree
to and accept the terms hereof. We welcome you to the Board and believe that the
extensive experience, knowledge and insights which you will bring to the Board
will greatly benefit Optionable and its stockholders.

 

Your annual compensation for serving on the Board will be $25,000 paid in 12
equal monthly installments. In the event that you resign from the Board, you are
removed from the Board for any reason,, you are not re-elected as a director or
you otherwise cease to be a director, effective on such date, the Company will
have no further payment obligation to you other than amounts that may be owed to
you for your service on the Board prior to such date . In return for such
consideration you will be expected to fulfill your duties as a member of the
Board,, to attend in person (or if unavailable, by telephone) regularly
scheduled meetings and special meetings of the Board, and to participate in
committees of the Board to which you may be appointed.

 

Thank you for joining Optionable and we look forward to your valuable services
as a director..

 

 

Very truly yours,

 

 

 

 

OPTIONABLE, INC.

 

 



 

By: 

 

 

/s/ Edward J. O’Connor

 

 

 

 

Name:

Edward J. O’Connor

 

 

 

 

Title:

President

 

 

AGREED AND ACCEPTED,

As of November 26, 2007

 

 

/s/ Dov Rauchwerger

 

 

Name: Dov Rauchwerger

 

 

 

 

 